         Case 3:20-cv-00309-KGB Document 35 Filed 09/13/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   NORTHERN DIVISION

CHRISTOPHER EVERETT                                                                    PLAINTIFF
ADC #101234

v.                           Case No. 3:20-cv-00309-KGB-JTR

DYKES, Corporal, NCU, et al.                                                      DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Christopher Everett’s complaint and amended complaints are dismissed without prejudice (Dkt.

Nos. 2). The relief sought is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

an in forma pauperis appeal taken from the Order and Judgment dismissing this action would not

be taken in good faith.

       So adjudged this 13th day of September, 2021.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
